765 So.2d 223 (2000)
Thomas P. CREECH, Appellant,
v.
ORLANDO LEASING SYSTEMS and Florida Unemployment Appeals Commission, Appellees.
No. 2D99-1323.
District Court of Appeal of Florida, Second District.
July 26, 2000.
Thomas P. Creech, Lakeland, pro se.
John D. Maher, Unemployment Appeals Commission, Tallahassee, for Unemployment Appeals Commission.
Lorraine Maass Hultman and Daniel H. Kunkel of Kunkel, Miller & Hament, Sarasota, for Orlando Leasing Systems.
WHATLEY, Judge.
Thomas P. Creech appeals an order of the Florida Unemployment Appeals Commission (UAC) dismissing his appeal as untimely. The appeals referee found that Creech was disqualified from receiving benefits because of misconduct connected with work. The referee's decision was mailed to Creech on August 18, 1998. Creech was notified that the decision would become final within 20 days after the date it was mailed unless he filed an appeal during that period. See § 443.151(4), Fla. Stat. (1997). Thereafter, Creech filed an appeal on November 17, 1998, 71 days late. On February 8, 1999, *224 the UAC ordered the appeals referee to conduct a hearing regarding the timeliness of the appeal. Creech did not attend the hearing. Creech's father attended the hearing, but his testimony did not establish when Creech received the referee's decision. The UAC dismissed the appeal on March 22, 1999.
We agree that the late filing of the notice of appeal deprived the UAC of jurisdiction to consider the appeal. See Leon v. Unemployment Appeals Comm'n, 476 So.2d 761 (Fla. 3d DCA 1985) (holding that appellate court is required to affirm the UAC's order where the claimant failed to file a timely appeal). Therefore, we affirm the order of the UAC dismissing Creech's appeal as untimely.
Affirmed.
PARKER, A.C.J., and SEALS, JAMES H., Associate Judge, Concur.